DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellant,

                                    v.

                          PHILIPPE PELLICER,
                                Appellee.

                             No. 4D20-2004

                            [March 17, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T.
Case No. 19-009546.

   Dvaid C. Borucke of Cole, Scott & Kissane, P.A., Tampa, for appellant.

  Steven E. Gurian of Marin, Eljaiek, Lopez & Martinez, P.L., Coconut
Grove, for appellee.

PER CURIAM.

  People’s Trust Insurance Company (“PTIC”) appeals the trial court’s
nonfinal order granting appellee’s motion to compel appraisal of a claim
under a property insurance policy. Upon review of the record and the
appellate briefs, we accept appellee’s concession of error and reverse.

    The trial court granted appellee’s motion to compel appraisal despite
the parties’ agreement that an evidentiary hearing was needed to address
PTIC’s position that appellee did not comply with its post-loss obligations
under the governing insurance policy. The trial court must conduct that
hearing to determine the necessity or sufficiency of appellee’s compliance
with those policy obligations. Am. Coastal Ins. Co. v. Quadomain Condo.
II Ass’n, 294 So. 3d 921, 922 (Fla. 4th DCA 2020); Sunshine State Ins.
Co. v. Corridori, 28 So. 3d 129, 131 (Fla. 4th DCA 2010); People’s Tr. Ins.
Co. v. Ortega, 306 So. 3d 280, 284 (Fla. 3d DCA 2020).

   Reversed and remanded.

LEVINE, C.J., WARNER and CIKLIN, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2